IN THE I-INITED STATES DISTRICT COTIRT
r.ON THN, EASTERN DISTRICT OF
                              NEW YORK
                                                        ---   x
                                                                    Case: 17-cv-A4577
 Christopher Tabick,

  Plaintiff,

 vs.

  FCI Lender Services, Inc.,

             Defendant,


       MEMORANDTM OF LAW IN OPPOSITION TO CLASS CERTIFICATION
                                                                          submits its
coMES NOW, Defendant, by and through its undersigned attorney, and hereby
opposition to Plaintiff s Motion for Class Certification, and states as
                                                                        follows:

       L         DEFENDAI\T'S NOTICES SENT TO NEW YORK CONSUMERS COMPLY
                                      WITH THE FDCPA.

           FCI Lender Services, lnc. is fully in compliance with the FDCPA in every correspondence

sent to consumers in New      York. All   language required by 15 U.S,   $   1692(e) is present in the letter


sent to    plaintiff and in all letters ofthis type sent to other New York Consumers. Al1 interest noted

in the communication sent to Plaintiff was accurate according to the records of its predecessors in

interest. The FDCPA contains an affirmative defense for such implicit waivers as complained of

in Plaintiffs complaint, such that successive servicers are not held responsible for alleged and

undocumented actions of a prior servicer. 15 U.S.C.       $   162k(c).

                 IL       TIIE*LEASTSOPHISTICATEDCONSUMER'STANDARD.

           The 'oleast sophisticated consumer" standard is used when analyzing whether        a   violation   of

 the FDPCA has occurred. Clomon v. Jackson, 988 F.2d 1314, 1318-19 (2d Cir. 1993), Ellis v.

 Soloman     &   Solomon. P.C., 591 F.3d 130, 135   (2dCir.z}rc). While this standard is designed to

 protect "the gullible as well as the shrewd" consumer, courts apply the standard such that debt
                                                            misinterpretations.        Id.   Even the least
corlectors are protected against riability for unreasonable

                                              least basic information about the world and
                                                                                          "a
sophisticated consumer is presumed to have at

willingness to read a collection notice with some cate'"
                                                                  ld'    |n striking a balance     between

                                                                      also included an exemption
protecting consumers from abusive debt collection practices, congress

                                                                       from                   unreasonable
from the strict liability standard in place to protect debt collectors

interpretations   of the law and from liability for prior debt collectors' poor record keeping'
                ..[a] debt collector may not be held liable in any action brought under this subchapter
Specifically,

if the debt collector shows ... that the violation was not intentional       and resulted from a bona fide


error notwithstanding the maintenance of procedures reasonably adapted to avoid such
                                                                                                 error'"   15


U.S.C. $1692k(c).

                  IILSTANDARDoFREVIEWFORCLASSCERTIFICATION

          As when deciding a Rule 12(bX6) Motion to Dismiss, only the substantive allegations              of

the complaint must be accepted as true when ruling on a Motion for Class Certification. In re

Energy Systems Equipment Leasing Securities Litigation, 642 F.Supp. 718, 724 (E.D.N.Y' 1986).

The Court is not required to give credence to conclusory statements or allegations unsupported by

facts. Papasan v. Allain, 478 U.S. 265,286 (1986). Only a few of the paragraphs, namely 9,                 Il,
 12, 14, 15, 52, 6l-77,86,87 , and 106 contain substantive allegations which the court must accept

 as   true. The rest of the allegations are legal conclusions   and bare statements      of law that do not

require the same acceptance by the Court.

          While class actions are the preferred vehicle for prosecuting actions under the FDCPA, the

 standards set under Federal Rule of   Civil Procedure 23 must still    be   met. As such, not every action

 filed under this statute will qualifu for class action status. Plaintiff bears the burden of proving

 that each of the requirements of Rule 23 are met. East Texas Motor Freisht Systenl Inc. v.
Rodriguez,431U.S.3g5,406(1977).Althoughtherequirementsaretobeconstruedliberally'if
                                                                          be certified. In re Drexel
plaintiff cannot each and every one of the requirements, the class cannot

                                           (2d Cir' 1992)'
BurnhamLambert Group" Inc' ,960F'2d285'290
                                                             requirements of Rule 23(a) and one           of
        Rule 23 requires that apotential class meet the four

                                                     prongs: (1) the class is so numerous that
the requirements of Rule 23(b). Rule 23 (a) has four
                                                                  questions of law or fact cofiImon
joinder of all members individually is impractical, (2) there are
                                                            proposed class member are typical to
to all proposed members of the class, (3) the claims of the

the claims of all other class members, and          $\    that the representative parties   will fairly   and


adequately protect the interests of the class. Plaintiffargues that Rule
                                                                         23(bX3), that questions           of
                                                                                      and that a
law or fact common to the class predominate over questions affecting only individuals

 class action is superior to any other method of adjudication, is the appropriate section
                                                                                          to complete

 the requirements for class certification.

         Plaintiff has requested two classes thal   are substantially the same, despite being broken      out

 differently. Reading the description of the two classes, both start with    a   requirement that members

 of the class be New York consumers to whom the RESPA Letter complained of in Plaintiff                     s


 Complaint was sent. Both also require that the letters sent to the proposed class members

 misrepresent the amount of the debt on the letter-Class A specifically regarding unlawful interest

 and Class   B more generally. As both proposed          classes relate the same communication,    Plaintiff

 complains of the same alleged violations of the FDCPA, namely $$1692e, 1692f and 16929. The

 only material difference in the classes is that in one, the letters were allegedly received (Class A)

 and in the other, the letters were retumed as undeliverable (Class       B).    Therefore, a determination

 on one proposed class should be applied to other.
                                                  CLASSES MEET THE
         TV.     NEITHER OF'PLAINITFF'S REQUESTED
                         STANDARD FOR CLASS CERTIFICATION'

       Both of Plaintiffs proposed classes fail
                                                to meet the requirements of Rule 23' especially
                                                                                    statements
                                            nothing more than legal conclusions and
when excluding those allegations containing
                                                          these non-factual allegations' the vast
of law. Even giving Plaintiff the benefit of the doubt on
                                                             harms and evidences a highiy individual
majority of Plaintiff s complaint is a listing of individual

cause of actionnot suitable   for litigating as a class action. See generally, Plaintiffs Complaint,

reattached hereto and incorporated herein as Exhibit   A'

                               A.    There is no commonality of law of fact'

                                                                                  proposed members
        Rule 23(a)(2) requires that there be a commonality of law or fact for all

                                                                                    proposed class.
of a class. Commonality is satisfied by an examination ofthe characteristics of the

In re Colonial partnership Litig. ,l9g3 uS Dist LEXIS 10884 (D Conn Feb. 10, 1993, Master File

No. H-90-829 (JAC)).

        Plaintiff has failed to meet the burden of proving commonality of          fact. Plaintiff s

allegations in their most basic form relate to misrepresentations regarding the amount of the debt

in the RESPA letter due to an alleged implicit waiver of interest. Other than the legal conclusions

alleging that the detailed chart contained in the RESPA letter would be misleading or confusing to

the least sophisticated consumer, however, all of the facts pled by the Plaintiff are highly

individual, relating to an alleged implicit waiver of interest later sought to be collected by     a


different debt collector.     \n   fact, of the 116 paragraphs in the complaint, a staggering 100

paragraphs relate to facts individual to the   plaintiff. Only two paragraphs relate to the proposed

 class, and both paragraphs are nothing more than legal conclusions-one stating simply that there

was a violation ofthe FDCPA and the second that the class members are entitled to damages. Even

those paragraphs under the    title "Allegations Particular to Christopher Tabick" that could be read
                                                                                                fact'
                         (loosely interpfete d,paragraphs 45-49' 51-106) do not allege a single
as relating to the class
                                                                                       disproved by
Rather, these paragfaphs are conclusions
                                           of law, recitations of law' and allegations

Plaintiff s own exhibit.

        ContrarytoPlaintiffsassertionthattheDefendanttreatedalloftheclassmembersthe
                                                                                       of the putative
same, the calculation of interest is, by its
                                             very operation, individual to each member

                                                         terms of the PromissoryNote' The interest
class. Interest is calculated based upon, primarily, the
                                                                 of an agent of the loan originator
 rate inthe Promissory Note is calculated by the loan originator

                                                              credit score or amount of the loan'
based upon individual characteristics, such as the borrower's

                                                                         waiver (whether explicit
Any proposed changes to the interest rate of a PromissoryNote, including

 or implicit) is also highly individual analysis, typically reiating to the amount
                                                                                   of accrued interest,

 the borrower's ability to repay that interest, the existence of a bankruptcy proceeding,
                                                                                          loan


 modification negotiations, and other business decisions relating to the individual loan- Receipt of

 a RESpA letter similar to the one received by the   Plaintiff is the most basic of the facts involved

 in the case and has little to do with the "overarching question" stated by Plaintiff in the first

 paragraph of page 4 of his Memorandum of Law in Support of this Motion.

         Plaintiff has also failed to meet the burden of commonality of law. The only law common

 to all member of the proposed class is the FDCPA itseif. The overarching question of law brought

 up in Plaintiff s complaint is the implicit waiver of interest by a prior creditor and a prior debt

 collector. There is no requirement in the description of either class that the prospective       class


 member have'time-barred" or waived interest, whether explicitly or implicitly.

          B.   The claims or defenses of the representative parties are not typical to the claims
                          of the class and predominate over the claims of the class.

         Typicality, under Rule 23(a)(3) is a similar, but not identical, standard that Plaintiff must

 meet to certify a class. Typicality is examined under a different standard, which looks into the
                                                                                       uS Dist LExIs
                of the class representative.  In re colonial partnership Litig' ,7993
characteristics
                                                                                  to the U'S' Supreme
                                         File No. H-90-829 (JAC))' According
10g84 (D conn Feb. 10, 1993, Master
                                                                                  interest and suffer
         ..a class representative must be part of the class and 'possess the same
court,
                                                                                   457 US 147
                                         Gen' Tel' Co' of the Southwest v Falcon '
the same inquiry' as the class members."

(1982)(internalcitationsomitted).Evengiventheleniencyforfactualdistinctionsbetweenthe
                                           (United States v. Davis , 756 F. Supp' 1162
                                                                                       (E'D' wis'
claims of the representative and the class
                                                                                      represent the interests
 I 99 1 ), there must be   sufficient similarity for the representative to adequately

 of the class. Inre colonial Partnership Litig.,lg93 uS Dist
                                                             LEXIS 10884, at *15 citing East

 Texas Motor Freight Systern 431 U.S.          at 403. Class certification should not be granted when the

                                                                                  burdens the class
 facts alleged subject the proposed representative to unique defenses that unduly

 with litigation over facts or law atypical of the rest of the class. Kline v. Wolf, 88 F'R'D'
                                                                                               696,700

 (S.D.N.Y. 1981) (affirmed in relevant part).

          According to Plaintiff, the "overarching question common too all potential class members

 is whether or not the Defendant      unlawfully sought to collect interest that the previous debt collector

 and the Creditor had knowingly          waived."    See,   Plaintiff s Memorandum of Law in Support of

 Motion to Certifr Class, page 4, first paragraph. The proposed classes do not reflect this

 overarching question, but rather seek more general claims, namely whether the interest was

 misrepresented-which, in and of itseli would require individual examination of each and every

 class member's Promissory Note, communications with Defendant, and loan history.

          Plaintiff claims that typicality is met because each member of the putative class "received

 virtually identical letters under the same circumstances that Plaintiff received Defendant's letter."

 See   Plaintiffls Memorandum oflaw in Support of Motion for Class Certification, page 5-6. While

 RESPA letters are form letters, the facts Plaintiff complains         of-implicit waiver of interest by a
pdolservicefandlorcreditorwhichissoughttobecollectedbyasubsequentservicer-arehighly
                                                                               letters in "the same
         rt is doubtfur that the members of the crasses described received the
unusual.

circumstances" or have even remotely
                                     similar facts'

                                                                                  waiver of interest by a prior
           Plaintiff s unique   set   of facts, consisting of an alleged implicit
                                                                                             raises
servicer and creditor, which was then sought
                                             to be collected by a new creditor and servicer'

                                                would bar Plaintiffs                  claim' while a bar of
unique defenses-that of a bona fide error, that

plaintiff s claim by no means disallows the certification of a class on its own' litigation
                                                                                            over

                                                                   irnplicit          waiver-which Plaintiff
whether or not the Defendant acted in good faith, had notice ofthe

 fails to plead in his complaint-and that the alleged emor in the calculation of
                                                                                 the amounts due


 was a bona fide error    will take up substantial time and effort      and   will likely drown the generalized

 claims of the putative classes. In fact, given Plaintiffls highly unusual fact pattern,          it is unlikely

 that he   will be able to adequately      represent the rest of the members of the suggested classes while

 litigating to save his own claim. In fact, these unique facts will adversely affect the rest of the

 suggested class, which has a much lighter burden              of litigating without the statutory exemption

 from liability suggested by Plaintiff s facts.

           This concept also goes toward the requirement of Rule 23(bX3) which requires that the

 questions of law or fact cofllmon to the class members predominate over the questions affecting

 only the individual-here the proposed representative. Looking at the 116 patagraphs of

 Plaintiffs complaint, only nine of the paragraphs are included under the class                cause   of action'

 Giving Plaintiff the benefit of the doubt and including the other 100 paragraphs not jurisdictional

 in nature, the only facts pled relate specifically to Plaintiffls individual claim. The rest of the

 paragraphs are legal conclusions or recitations of law, many of which are disproved by                Plaintiff   s


 exhibit. With the scarcity of facts in the allegations that could be common to the class, it would
                                                                                      included only to
                      to  view  those additional  allegations as a mere afterthought,
not be unreasonable
                                                                                    of the members of
        class certification  with no real effort to provide adequate representation
attempt

these putative classes'

        Additionally,giventheemphasisonPlaintiffsuniquefactpatternandtheavailabilityof
                                                   fact pattern,       it is clear that the facts and law
an exception from liability that arises under this

common to the putative class         will be buried in litigation over Defendant's knowledge of        the

                                                          find in favor of Defendant given
specific facts unique to his own claim. Should this court
                                                                                          claims dismissed
plaintiff   s   unique fact pattern, the rest of the class could likely see their alleged

with little to no litigation on those merits.

                                            V.      CONCLUSION

        plaintiff s Complaint alleges a very unusual fact pattern, that of an implicit waiver of

 interest by a prior loan servicer and/or creditor sought to be coliected upon by a later servicer

 without a single allegation of knowledge of the implicit waiver. Plaintiff s Complaint goes on to

 cite a litany     of legal conclusions and citations of the law, presumabty for the sole purpose of

 certiSring a class. Because of the unique fact pattem that is at the center of the litigation, and

 Defendant's likely exemption from liability under the FDCPA, Plaintiff has failed to meet the

 burden of proving the elements required for certification of a class. There are no questions of fact

 or law cofitmon to both the class and the Plaintiff except at the most basic level. The unique

 questions of fact and law that pertain to the Plaintiff give rise to deferses for Defendant that do

 not apply to the proposed classes, and litigation over those issues    will likely bury the more   general


 claims of the putative classes, assuming those claims could withstand a Motion to Dismiss, let

 alone a Motion for Summary Judgment without the facts unique to the                Plaintiff.   Therefore,
                                           deny Plaintiff s Motion for Class
                                                                             Certification, and
Defendant respectfully requests this Court

                                        just'
grant Defendant any other relief deemed




February   l8,2}lg                   /V KellY Kalahar
                                     KellY Kalahar, Esq'
                                     Waldman, Kalahar & Associates' PLLC
                                     Attorneys for Defendant.
                                     315 Madison Avenue 3'o Floor
                                     New York, NY 10017
                                     TelePhone: | -844-899 -4162
                                      Facsimile: I -844-882-47 A3
                                      Email: kell]'@dwaldmanlaw' com
                                      Email 2 : newyorkforeclosures@dwaldmanlaw' com
